Stephens, J.
This was a suit against a carrier, to recover damages for injury to a shipment of freight made in interstate commerce, caused by alleged negligent delay in delivery. The defense was that the delay was caused by interruption of transportation, due to washouts of the railroad-bed, caused by a flood which, as was alleged, constituted an act of God; and that the defendant was not liable. The evidence authorized the inference that the delay in delivery of the freight, a shipment of fish which was perishable, was caused, not by the washout or by'act of God, but by negligent delay in transportation prior to the washout. The verdict for the plaintiff was authorized. Civil Code (1910), § 2713; Richmond & Danville R. Co. v. White, 88 Ga. 805 (15 S. E. 802) ; Lamb v. Mitchell, 15 Ga. App. 759 (84 S. E. 213); Southern Railway Co. v. Standard Growers Exchange, 34 Ga. App. 534 (130 S. E. 373); Bugg v. Perry, 42 Ga. App. 523 (156 S. E. 708; 46 A. L. R. 308). In Railroad Co. v. Reeves, 10 Wall. (U. S.) 176 (19 L. ed. 909), and Southern Railway Co. v. International Oil Co., 43 Ga. App. 489 (159 S. E. 773), the cause of damage to goods shipped was an act of God, and was not any negligence of the carrier.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.